Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/22 has been entered.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) filed in the RCE on 03/03/22 has been considered and signed and does not affect the patentability of the allowed claims. 

Allowable Subject Matter
Based on the most recent set of claims filed 10/18/21 and the IDS filed in the RCE on 03/03/22, Claims 2, 4-5, 7-13 & 15-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a system for illuminating a surgical field, comprising: an optical waveguide comprising: a light input section configured to receive light from an illumination element, a light transmitting section distal of the light input section and configured to transmit the light distally from the light input section, and a light output section distal of the light transmitting section and configured to output the light from the optical waveguide, wherein the optical waveguide comprises at least one material selected from a group consisting of: polyolefin, cyclo olefin copolymer, and cyclo olefin polymer; a retractor-engagement element extending from the optical waveguide, wherein the retractor-engagement element is configured to couple the optical waveguide to a surgical retractor, wherein the retractor-engagement element comprises a plate that extends outwardly from the optical waveguide; and a collar that surrounds the light input section of the optical waveguide such that an air gap is defined between the collar and the optical waveguide, wherein the collar extends from the plate, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Grey et al. (US PG Pub No. 2007/0208226).
Grey et al. discloses a retractor illumination system comprising a retractor fitted with a transparent or translucent light guide insert mounted onto the retractor such that a light emitting surface is exposed to illuminate a surgical field, but Grey et al. fails to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/JESSICA WEISS/Primary Examiner, Art Unit 3775